          Case 2:21-cv-00288-TLN-CKD Document 1 Filed 02/15/21 Page 1 of 8


     Michael S. Agruss (SBN: 259567)
1    AGRUSS LAW FIRM, LLC
     4809 N Ravenswood Ave., Suite 419
2    Chicago, IL 60640
     Tel: 312-224-4695
3    Fax: 312-253-4451
     michael@agrusslawfirm.com
4    Attorney for Plaintiff,
     ROBIN SHORT
5

6
                           UNITED STATES DISTRICT COURT
7                         EASTERN DISTRICT OF CALIFORNIA
                               SACRAMENTO DIVISION
8

9
       ROBIN SHORT,                                 ) Case No.:
                                                    )
10
                                                    ) PLAINTIFF’S
                   Plaintiff,                       ) COMPLAINT
11
                                                    )
            v.                                      )
12
                                                    )
                                                    )
13     SUMMIT COLLECTION SERVICES,                  )
       INC.,                                        )
14
                                                    )
                                                    )
                                                    )
15                 Defendant.
16
                                 PLAINTIFF’S COMPLAINT
17
          Plaintiff, ROBIN SHORT (“Plaintiff”), through her attorneys, Agruss Law
18

19     Firm, LLC, alleges the following against Defendant, SUMMIT COLLECTION
20
       SERVICES, INC. (“Defendant”):
21
                                       INTRODUCTION
22

23
       1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices

24        Act, 15 U.S.C. § 1692 et seq. (“FDCPA).
25



                                            -1-

                                   PLAINTIFF’S COMPLAINT
        Case 2:21-cv-00288-TLN-CKD Document 1 Filed 02/15/21 Page 2 of 8


     2. Count II of the Plaintiff’s Complaint is based on the Rosenthal Fair Debt
1

2       Collection Practices Act, Cal. Civ. Code § 1788 et seq. (“RFDCPA”).
3
                               JURISDICTION AND VENUE
4
     3. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1337, and 15 U.S.C.
5

6
        § 1692k (FDCPA).

7    4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
8
        that such actions may be brought and heard before “any appropriate United
9
        States district court without regard to the amount in controversy.”
10

11   5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state

12      claims contained within.
13
     6. Venue and personal jurisdiction in this District are proper because Defendant
14
        does or transacts business within this District, and a material portion of the
15

16      events at issue occurred in this District.
17                                          PARTIES
18
     7. Plaintiff is a natural person residing in the City of Truckee, Nevada County,
19

20
        State of California.

21   8. Plaintiff is a consumer as that term is defined by the FDCPA and RFDCPA.
22
     9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and
23
        RFDCPA.
24

25
     10.Defendant is a debt collector as that term is defined by the FDCPA and


                                            -2-

                                   PLAINTIFF’S COMPLAINT
        Case 2:21-cv-00288-TLN-CKD Document 1 Filed 02/15/21 Page 3 of 8


        RFDCPA.
1

2    11.Within the past year of Plaintiff filling this complaint, Defendant attempted
3
        to collect a consumer debt from Plaintiff.
4
     12.Defendant is a collection agency with a principal place of business located in
5

6
        the City of Reno, Washoe County, State of Nevada.

7    13.Defendant’s business includes, but is not limited to, collecting on unpaid,
8
        outstanding account balances.
9
     14.When an unpaid, outstanding account is placed with Defendant it is assigned
10

11      a file number.

12   15.The principal purpose of Defendant’s business is the collection of debts
13
        allegedly owed to third parties.
14
     16.Defendant regularly collects, or attempts to collect, debts allegedly owed to
15

16      third parties.
17   17.During the course of its attempts to collect debts allegedly owed to third
18
        parties, Defendant sends to alleged debtors bills, statements, and/or other
19

20
        correspondence, via the mail and/or electronic mail, and initiates contact with

21      alleged debtors via various means of telecommunication, such as by
22
        telephone and facsimile.
23

24

25



                                           -3-

                                   PLAINTIFF’S COMPLAINT
        Case 2:21-cv-00288-TLN-CKD Document 1 Filed 02/15/21 Page 4 of 8


     18.Defendant acted through its agents, employees, officers, members, directors,
1

2       heirs, successors, assigns, principals, trustees, sureties, subrogees,
3
        representatives, and insurers.
4
                                  FACTUAL ALLEGATIONS
5

6
     19.Defendant is attempting to collect a consumer debt from Plaintiff which

7       Plaintiff does not owe.
8
     20.Plaintiff’s alleged debt owed arises from transactions for personal, family,
9
        and household purposes.
10

11   21.On or about October 9, 2020, Defendant began calling Plaintiff on Plaintiff’s

12      telephone at xxx-xxx-2120, in an attempt to collect the alleged debt.
13
     22.Plaintiff is not the debtor that Defendant seeks to collect from.
14
     23.On or about October 9, 2020, Defendant left the following voicemail message
15

16      on Plaintiff’s telephone:
17         a. “This message is intended for Joshua Gunderson. Please call Matt
18            Bennett, 775-323-1588, Monday through Friday. Today the 9th
              referencing 155857. Matt Bennett, 775-323-1588. Message again
19            for Joshua Gunderson referencing 155857. Please return the call.
20
              You can also reach my receptionist at 775-323-1898, Monday
              through Friday.”
21
     24.The telephone number 775-323-1898 belongs to Defendant.
22

23   25.The voicemail message left on Plaintiff’s telephone does not disclose the

24      communication is from Summit Collection Services.
25
     26.The voicemail message left on Plaintiff’s telephone does not disclose that the

                                            -4-

                                    PLAINTIFF’S COMPLAINT
         Case 2:21-cv-00288-TLN-CKD Document 1 Filed 02/15/21 Page 5 of 8


         communication is from a debtor collector and that any information obtained
1

2        will be used for that purpose.
3
      27.Defendant is or should be familiar with the FDCPA and the RFDCPA.
4
      28.Defendant knows or should know the FDCPA and the RFDCPA require a
5

6
         debt collector to disclose the caller’s identity when communicating with a

7        consumer.
8
      29.Defendant knows or should know the FDCPA requires a debt collector to
9
         disclose that the communication is from a debt collector and that any
10

11       information obtained will be used for that purpose when communicating with

12       a consumer.
13
                            COUNT I
14   DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES
                              ACT
15

16
      30.Plaintiff repeats and re-alleges paragraphs one (1) through twenty-nine (29)

17       of Plaintiff’s Complaint as the allegations in Count I of Plaintiff’s Complaint.
18
      31.Defendant violated the FDCPA based on the following:
19
            a. Defendant violated § 1692d(6) of the FDCPA by placing a telephone
20

21             call to Plaintiff without meaningful disclosure of the caller’s identity,

22             when Defendant left a voicemail message on Plaintiff’s telephone and
23
               did not disclose the communication is from Summit Collection
24
               Services;
25



                                            -5-

                                  PLAINTIFF’S COMPLAINT
        Case 2:21-cv-00288-TLN-CKD Document 1 Filed 02/15/21 Page 6 of 8


           b. Defendant violated § 1692e(11) of the FDCPA by failing to disclose
1

2             that the communication is from a debt collector, with none of the
3
              exceptions of this subsection being applicable, when Defendant left a
4
              voicemail message on Plaintiff’s telephone and did not disclose the
5

6
              communication is from a debt collector and that any information

7             obtained will be used for that purpose; and
8
           c. Defendant violated § 1692f of the FDCPA by using unfair or
9
              unconscionable means in connection with the collection of an alleged
10

11            debt, when Defendant engaged in the foregoing conduct.

12      WHEREFORE, Plaintiff, ROBIN SHORT, respectfully requests judgment be
13
     entered against Defendant, SUMMIT COLLECTION SERVICES, INC., for the
14
     following:
15

16   32.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices
17      Act, 15 U.S.C. § 1692k;
18
     33.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection
19

20
        Practices Act, 15 U.S.C. § 1692k; and

21   34.Any other relief that this Honorable Court deems appropriate.
22

23

24

25



                                          -6-

                                  PLAINTIFF’S COMPLAINT
        Case 2:21-cv-00288-TLN-CKD Document 1 Filed 02/15/21 Page 7 of 8


                              COUNT II
1
             DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
2                    COLLECTION PRACTICES ACT
3
     35.Plaintiff repeats and re-alleges paragraphs one (1) through twenty-nine (29)
4
        of Plaintiff’s Complaint as the allegations in Count II of Plaintiff’s
5

6
        Complaint.

7    36.Defendant violated the RFDCPA based on the following:
8
           a. Defendant violated § 1788.11(b) of the RFDCPA by placing telephone
9
              calls without disclosure of the caller’s identity, when Defendant left a
10

11            voicemail message on Plaintiff’s telephone and did not disclose the

12            communication is from Summit Collection Services; and
13
           b. Defendant violated the § 1788.17 of the RFDCPA by continuously
14
              failing to comply with the statutory regulations contained within the
15

16            FDCPA, 15 U.S.C. § 1692 et seq.
17      WHEREFORE, Plaintiff, ROBIN SHORT, respectfully requests judgment be
18
     entered against Defendant, SUMMIT COLLECTION SERVICES, INC., for the
19

20
     following:

21   37.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt
22
        Collection Practices Act, Cal. Civ. Code § 1788.30(b);
23
     38.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
24

25
        Collection Practices Act, Cal. Civ Code § 1788.30(c); and


                                          -7-

                                PLAINTIFF’S COMPLAINT
        Case 2:21-cv-00288-TLN-CKD Document 1 Filed 02/15/21 Page 8 of 8


     39.Any other relief that this Honorable Court deems appropriate.
1

2
                                               RESPECTFULLY           SUBMITTED,
3

4
        DATED: February 15, 2021               By:_/s/ Michael S. Agruss
5                                                    Michael S. Agruss
6
                                                     Attorney for Plaintiff

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                         -8-

                                PLAINTIFF’S COMPLAINT
